Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1, and 27-39 are allowed.  All rejections are withdrawn.  The amendments dated 12-3-20 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 33.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]n autonomous vehicle, comprising:
a vehicle operation compartment, 
a food management compartment, 
a controller, 
a data storage device;
the food management compartment having 
a storage system, 
a preparation system, 
a packaging system, and 
a quality monitoring sensor disposed therein;
the storage system storing first and second individual ingredients;
the controller controlling at least one internal condition of the storage system;
the controller receiving 
a delivery request;
the controller retrieving 
a recipe that is stored in the data storage device based on the delivery request;
a first device in the storage system retrieving 
the first and second individual ingredients, 
based on the recipe;
the preparation system autonomously performing 
at least one 
food preparation task on the first and second individual ingredients using 
the recipe to obtain prepared food;
the controller receiving 
quality sensor data from 
the quality monitoring sensor in 
the food management compartment indicating 
a quality of the prepared food;
a second device in the packaging system in the food management compartment packaging the prepared food in 
a packaging device to obtain packaged food 
when the quality sensor data indicates an overall quality of the prepared food has been met; and
the autonomous vehicle autonomously delivering the packaged food by to a delivery location indicated in the delivery request”.
	Garden discloses an autonomous vehicle that can receive a delivery request.  The vehicle has a vehicle preparation module where the preparation of the food is automated. 
Garden is silent as to “…a packaging device to obtain packaged food 
when the quality sensor data indicates an overall quality of the prepared food has been met; and
the autonomous vehicle autonomously delivering the packaged food by to a delivery location indicated in the delivery request”.
	Garden is silent as to “[a]n autonomous vehicle, comprising:
a vehicle operation compartment, 
a food management compartment, 
a controller, 
a data storage device;
the food management compartment having 
a storage system, 
a preparation system, 
a packaging system, and 
a quality monitoring sensor disposed therein;
the storage system storing first and second individual ingredients;
the controller controlling at least one internal condition of the storage system;
the controller receiving 
a delivery request;
the controller retrieving 
a recipe that is stored in the data storage device based on the delivery request;
a first device in the storage system retrieving 
the first and second individual ingredients, 
based on the recipe;
the preparation system autonomously performing 
at least one 
food preparation task on the first and second individual ingredients using 
the recipe to obtain prepared food;
the controller receiving 
quality sensor data from 
the quality monitoring sensor in 
the food management compartment indicating 
a quality of the prepared food;
a second device in the packaging system in the food management compartment packaging the prepared food in 
a packaging device to obtain packaged food 
when the quality sensor data indicates an overall quality of the prepared food has been met; and
the autonomous vehicle autonomously delivering the packaged food by to a delivery location indicated in the delivery request”.
	Donnelly teaches autonomous delivery of the prepared food using an autonomous vehicle.  See paragraph 25, 47 and 90. 
Donnelly is silent as to “…a packaging device to obtain packaged food 
when the quality sensor data indicates an overall quality of the prepared food has been met; and
the autonomous vehicle autonomously delivering the packaged food by to a delivery location indicated in the delivery request”.
Garden ‘345 does discloses autonomously preparing food as a “partially cooked pizza is placed in the delivery vehicle” and then heated on the way. a packaging device to obtain packaged food 
when the quality sensor data indicates an overall quality of the prepared food has been met; and
the autonomous vehicle autonomously delivering the packaged food by to a delivery location indicated in the delivery request”.
	The ‘345 is silent as to “[a]n autonomous vehicle, comprising:
a vehicle operation compartment, 
a food management compartment, 
a controller, 
a data storage device;
the food management compartment having 
a storage system, 
a preparation system, 
a packaging system, and 
a quality monitoring sensor disposed therein;
the storage system storing first and second individual ingredients;
the controller controlling at least one internal condition of the storage system;
the controller receiving 
a delivery request;
the controller retrieving 
a recipe that is stored in the data storage device based on the delivery request;
a first device in the storage system retrieving 
the first and second individual ingredients, 
based on the recipe;
the preparation system autonomously performing 
at least one 
food preparation task on the first and second individual ingredients using 
the recipe to obtain prepared food;
the controller receiving 
quality sensor data from 
the quality monitoring sensor in 
the food management compartment indicating 
a quality of the prepared food;
a second device in the packaging system in the food management compartment packaging the prepared food in 
a packaging device to obtain packaged food 
when the quality sensor data indicates an overall quality of the prepared food has been met; and
the autonomous vehicle autonomously delivering the packaged food by to a delivery location indicated in the delivery request”.

Ekin teaches a cooled air storage and an autonomous pizza preparation and delivery.   Elkin is silent as to “…a packaging device to obtain packaged food 
when the quality sensor data indicates an overall quality of the prepared food has been met; and
the autonomous vehicle autonomously delivering the packaged food by to a delivery location indicated in the delivery request”.
	Elkin is silent as to “[a]n autonomous vehicle, comprising:
a vehicle operation compartment, 
a food management compartment, 
a controller, 
a data storage device;
the food management compartment having 
a storage system, 
a preparation system, 
a packaging system, and 
a quality monitoring sensor disposed therein;
the storage system storing first and second individual ingredients;
the controller controlling at least one internal condition of the storage system;
the controller receiving 
a delivery request;
the controller retrieving 
a recipe that is stored in the data storage device based on the delivery request;
a first device in the storage system retrieving 
the first and second individual ingredients, 
based on the recipe;
the preparation system autonomously performing 
at least one 
food preparation task on the first and second individual ingredients using 
the recipe to obtain prepared food;
the controller receiving 
quality sensor data from 
the quality monitoring sensor in 
the food management compartment indicating 
a quality of the prepared food;
a second device in the packaging system in the food management compartment packaging the prepared food in 
a packaging device to obtain packaged food 
when the quality sensor data indicates an overall quality of the prepared food has been met; and
the autonomous vehicle autonomously delivering the packaged food by to a delivery location indicated in the delivery request”.


	Fischer teaches an autonomous vehicle that has a number of compartments for storing ingredients.  Fischer is silent as to “…a packaging device to obtain packaged food 
when the quality sensor data indicates an overall quality of the prepared food has been met; and
the autonomous vehicle autonomously delivering the packaged food by to a delivery location indicated in the delivery request”.
	Fischer is silent as to “[a]n autonomous vehicle, comprising:
a vehicle operation compartment, 
a food management compartment, 
a controller, 
a data storage device;
the food management compartment having 
a storage system, 
a preparation system, 
a packaging system, and 
a quality monitoring sensor disposed therein;
the storage system storing first and second individual ingredients;
the controller controlling at least one internal condition of the storage system;
the controller receiving 
a delivery request;
the controller retrieving 
a recipe that is stored in the data storage device based on the delivery request;
a first device in the storage system retrieving 
the first and second individual ingredients, 
based on the recipe;
the preparation system autonomously performing 
at least one 
food preparation task on the first and second individual ingredients using 
the recipe to obtain prepared food;
the controller receiving 
quality sensor data from 
the quality monitoring sensor in 
the food management compartment indicating 
a quality of the prepared food;
a second device in the packaging system in the food management compartment packaging the prepared food in 
a packaging device to obtain packaged food 
when the quality sensor data indicates an overall quality of the prepared food has been met; and
the autonomous vehicle autonomously delivering the packaged food by to a delivery location indicated in the delivery request”.
U.S. Patent Application Pub. No.: US 20150006005 A1 to Yu teaches an autonomous vehicle to make deliveries.  In some cases, the purchase order includes a cold food item that is put into a separate delivery packaging. In some cases, while awaiting the delivery request, the delivery packaging holding the cold food item is kept in a refrigerated space at the local retail facility. In some cases, the vehicle has a cold compartment that is thermally insulated and/or cooled, and the container holding the cold food item is loaded into the cold compartment. In some cases, the container for the cold food item is reusable, and after making the delivery, the vehicle stands by and waits until the container is returned to the vehicle, and departs afterwards. In some cases, the purchased item is held 
Yu is silent as to  “…a packaging device to obtain packaged food 
when the quality sensor data indicates an overall quality of the prepared food has been met; and
the autonomous vehicle autonomously delivering the packaged food by to a delivery location indicated in the delivery request”.
U.S. Patent Application Pub. No.: US 20120107191 A1 discloses a food quality sensor 11 in a vehicle.  However, it is detecting meat quality and is not preparing food as claimed. 
U.S. Patent No.: US 5798694 A discloses a monitoring of a food item for quality.  It is silent as to preparing a food in a vehicle and packaging it when the food quality has been met.  See claims 1-20. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668